 

Execution Copy

 

GRAMERCY CAPITAL CORP.

GKK CAPITAL LP

 

AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD

 

THIS AWARD (“Award”) is made as of January 4, 2012, by Gramercy Capital Corp., a
Maryland corporation (“Company”), to Roger M. Cozzi (“Grantee”).

 

WHEREAS, the Company maintains the Gramercy Capital Corp. Amended and Restated
2004 Equity Incentive Plan (as amended from time to time, the “Plan”)
(capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto by the Plan);

 

WHEREAS, Grantee is an employee of GKK Capital LP, a wholly owned subsidiary of
the Company, providing services to the Company;

 

WHEREAS, the Compensation Committee of the Company’s Board of Directors
(“Committee”) has determined that it is in the best interests of the Company and
its shareholders to grant restricted stock to Grantee subject to the terms and
conditions set forth below.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 



1.             Grant of Restricted Stock. The Company hereby grants Grantee
47,179 restricted shares of Common Stock of the Company (the “Restricted
Stock”). The Restricted Stock is subject to the terms and conditions of this
Award and is also subject to the provisions of the Plan.

 

2.             Restrictions and Conditions. The Restricted Stock shall be
subject to the following restrictions and conditions:



 

(a)     The period of forfeiture with respect to the Restricted Stock (the
“Restriction Period”) shall begin on the date hereof and shall end with respect
to all of the Restricted Stock on June 30, 2012, if and as Grantee’s employment
continues through such date. The Restricted Stock may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of during the Restriction Period.

 

(b)     The rules governing the vesting of the Restricted Stock on and after
Grantee’s termination of service from the Company, and accelerated vesting of
the Restricted Stock, as well as the rules governing forfeiture of the
Restricted Stock (all of the foregoing, collectively, the “Applicable Rules”),
shall be subject to any provisions of any employment agreement in effect from
time to time between Grantee and the Company that would supplement or otherwise
alter the Applicable Rules.

 

 

 

 

(c)     Neither the Restricted Stock nor the cash equivalent value thereof shall
be included in Grantee’s annual compensation for purposes of calculating any
payments that may hereafter be due or payable to Grantee in accordance with the
terms of any employment agreement in effect from time to time between Grantee
and the Company.

 

3.           Miscellaneous.

 

(a)     Amendments. This Award may be amended or modified only with the consent
of the Company; provided that any amendment or modification which adversely
affects Grantee must be consented to by Grantee to be effective as against him.

 

(b)     Incorporation of Plan. The provisions of the Plan are hereby
incorporated by reference as if set forth herein. If and to the extent that any
provision contained in this Award is inconsistent with the Plan, this Award
shall govern.

 

(c)     Rules and regulations. The Committee may make such rules and regulations
and establish such procedures for the administration of this Award as it deems
appropriate. Without limiting the generality of the foregoing, the Committee may
interpret this Award, with such interpretations to be conclusive and binding on
all persons and otherwise accorded the maximum deference permitted by law,
provided that the Committee’s interpretation shall not be entitled to deference
on and after a Change in Control except to the extent that such interoperations
are made exclusively by members of the Committee who are individuals who served
as Committee members before the Change in Control. In the event of any dispute
or disagreement as to the interpretation of this Award or of any rule,
regulation or procedure, or as to any question, right or obligation arising from
or related to this Award, the decision of the Committee shall be final and
binding upon all persons.

 

(d)     Severability. In the event that one or more of the provisions of this
Award may be invalidated for any reason by a court, any provision so invalidated
will be deemed to be separable from the other provisions hereof, and the
remaining provisions hereof will continue to be valid and fully enforceable.

 

(e)     Governing Law. This Award is made under, and will be construed in
accordance with, the laws of the State of New York, without giving effect to the
principle of conflict of laws of such State.

 

(f)     No Obligation to Continue Position as an Officer or to Employ. Neither
the Company nor any affiliate is obligated by or as a result of this Award to
continue to have Grantee as an officer or to employ Grantee and this Award shall
not interfere in any way with the right of the Company or any affiliate to
terminate Grantee as an officer or employee at any time.

 

(g)     No Waiver. The failure of Grantee or the Company to insist upon strict
compliance with any provision of this Award or the Plan, or to assert any right
Grantee or the Company, respectively, may have under this Award or the Plan,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Award or the Plan.

 

(h)     Notices. Notices hereunder shall be mailed or delivered to the Company
at its principal place of business and shall be mailed or delivered to Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

 

 

 

(i)     Withholding and Taxes. No later than the date as of which an amount
first becomes includible in the gross income of Grantee for income tax purposes
or subject to Federal Insurance Contributions Act withholding with respect to
the Award, Grantee will pay to the Company or, if appropriate, any of its
affiliates, or make arrangements satisfactory to the Committee regarding the
payment of, any United States federal, state or local or foreign taxes of any
kind required by law to be withheld with respect to such amount. The obligations
of the Company under this Award will be conditional on such payment or
arrangements, and the Company and its affiliates shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to Grantee.

 

(j)     Successors and Assigns. This Award shall be binding upon the Company’s
successors and assigns, whether or not this Award is expressly assumed.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Award to be executed as of
the date first set forth above.

 

  GRAMERCY CAPITAL CORP.       By: /s/ Jon W. Clark     Name: Jon W. Clark    
 Title:   Chief Financial Officer         GRANTEE       /s/ Roger M. Cozzi  
Name:  Roger M. Cozzi

 



 

 

